Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2 and 7-8 have been cancelled; Claims 3 and 5 have been amended. Claims 3-6 remain for examination, wherein claims 3 and 5 are independent claims. It is acknowledged of the receipt of the Applicant’s “Terminal Disclaimer” filed on 2/4/2022, which has been approved on 2/4/2022. (refer to the “Examiner’s interview summary” dated 2/7/2022).

Status of the Previous Rejections
Previous rejection of claims 1-2 under 35 U.S.C. 102(a1) as being anticipated by Terazawa et al (US-PG-pub, 2016/0040274 A1, corresponding to US 10,023,946 B2, listed in IDS filed on 11/11/2019, thereafter PG’274) has been withdrawn in view of the Applicant's "Arguments/Remarks with amendment after Final rejection" filed on 1/12/2022.
Previous rejection of claim 7 under 35 U.S.C. 103(a) as being unpatentable over PG'274 has been withdrawn since this claim is canceled in view of the Applicant's "Arguments/Remarks with amendment after Final rejection" filed on1/12/2022.
Previous rejection of claims 1-2 and 8 under 35 U.S.C. 103(a) as being unpatentable over PG'274 in the previous office action dated 1/12/2022 has been withdrawn in view of the Applicant's "Arguments/Remarks with amendment after Final rejection" filed on 2/4/2022.

Previous rejection of Claims 1-6 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-20 of copending application No. 15/509,092 (US 10,450,627 B2 listed in IDS filed on 3/12/2021) has been withdrawn in view of the Applicant's "Arguments/Remarks with amendment after Final rejection" filed on 2/4/2022 and the Applicant’s “Terminal Disclaimer” filed on 2/4/2022, which has been approved on 2/4/2022.

Allowable Subject Matter
Claims 3-6 are allowed. The reason for the allowance as following:
Regarding the instant independent claims 3 and 5, the Applicant has re-written the claims 3 and 5 as in dependent claims, which including allowable subject matter (refer to the previous office actions dated 1/12/2022 and 10/8/2021). It is noted that the recorded prior art(s) does not specify the claimed process steps including specific rolling reduction at the temperature at a mid-thickness part of the heated slab is 1050oC or higher as claimed in the instant invention. Since Claim 4 and 6 depend on claims 3 and 5 separately, they are also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JIE YANG/Primary Examiner, Art Unit 1734